UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 Commission File No. 33-164856 POWAY MUFFLER AND BRAKE, INC. (exact name of registrant as specified in its charter) Colorado 94-3364776 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13933 Poway Road, Poway,CA92064 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code (858) 748-2994 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes­x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes­­o Nox As of August 3, 2011 Poway Muffler and Brake, Inc. had1,460,000shares of common stock outstanding. 1 Table of Contents Table of Contents Part I. Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Balance Sheets – As of March 31, 2011 (Unaudited) and December 30, 2011 (Audited) 3 Statements of Operations – for the three months ended March 31, 2011, three months ended March 31, 2010. 4 Statements of Cash Flows – for the three months ended March 31, 2011 and March 31, 2010. 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Part II.Other Information 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. Removed and Reserved 16 Item 5. Other Information 16 Item 6. Exhibits
